Citation Nr: 0816933	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  98-08 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for degenerative joint disease (DJD, i.e., arthritis) of the 
lumbosacral spine.

2.  Entitlement to a disability rating higher than 20 percent 
for bursitis of the right trochanteric bursa (right hip).

2.  Entitlement to a disability rating higher than 10 percent 
for arthritis of the right knee prior to January 25, 2007.

3.  Entitlement to a disability rating higher than 10 percent 
for instability of the right knee prior to January 25, 2007.

4.  Entitlement to a disability rating higher than 10 percent 
for postoperative residuals of a medial meniscectomy of the 
right knee prior to January 25, 2007.

5.  Entitlement to a disability rating higher than 30 percent 
since March 1, 2008 for status post total right knee 
replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had active military service in April and May 1970 
and from January 1975 to January 1980.

This appeal to the Board of Veterans' Appeals (Board) is from 
September 1997 and more recent rating decisions by a 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this case in August 2004 for additional 
development and readjudication.  The remand was via the 
Appeals Management Center (AMC).  To the extent possible, all 
requested development was accomplished.

A rather recent October 2007 AMC decision, on remand, 
temporarily increased the rating for the veteran's right knee 
disability to 100 percent retroactively effective as of 
January 25, 2007.  A 30 percent rating was assigned as of 
March 1, 2008.  He has continued to appeal, requesting higher 
ratings for when he did not have a 100 percent rating.  See 
AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

FINDINGS OF FACT

1.  Without any explanation or good cause, the veteran failed 
to report for his VA compensation examination scheduled for 
February 9, 2007, to evaluate the severity of the 
disabilities affecting his lumbosacral spine, right hip, and 
right knee.

2.  The degenerative joint disease in the veteran's 
lumbosacral spine causes slight limitation of motion; his 
forward flexion is between 50 and 70 degrees, and there is no 
associated neurological impairment.

3.  In his right thigh, the veteran has flexion between 89 
and 115 degrees.

4.  Prior to his surgery in January 2007, the veteran's right 
knee was generally stable and had range of motion from zero 
degrees of extension to between 90 and 120 degrees of 
flexion.


CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating higher 
than 20 percent for degenerative joint disease of the 
lumbosacral spine.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5295 (effective prior to September 26, 2003); Diagnostic 
Codes 5237 (effective September 26, 2003).

2.  The criteria are not met for a disability rating higher 
than 20 percent for bursitis of the right hip.  38 U.S.C.A. § 
1155 (West Supp. 2005); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5019, 5021-5252 (2007).

3.  The criteria are not met for a disability rating higher 
than 10 percent for arthritis of the right knee prior to 
January 25, 2007.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2007).

4.  The criteria are not met for a disability rating higher 
than 10 percent for instability of the right knee prior to 
January 25, 2007.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2007).

5.  Assigning a separate disability rating for postoperative 
residuals of a medial meniscectomy of the right knee prior to 
January 25, 2007, constitutes impermissible pyramiding.  
38 C.F.R. § 4.14 (2007).  

6.  A disability rating higher than 30 percent since March 1, 
2008, for status post total right knee replacement must be 
denied as a matter of law.  38 C.F.R. § 3.655 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is requesting increased ratings for his service-
connected low back, right hip, and right knee disabilities.  
In the interest of clarity, the Board will initially discuss 
whether these claims have been properly developed for 
appellate review.  The Board will then address the claims on 
their merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
December 2003, August 2004, October 2005, October 2006, and 
January 2007.  These letters informed him of the evidence 
required to substantiate his claims and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
He was also asked to submit any relevant evidence and/or 
information in his personal possession.

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his increased-rating 
claims, as the premise of these claims is that his 
disabilities are more severe than is reflected by their 
current ratings.  It is therefore inherent that he had 
actual knowledge of the disability rating element of these 
claims.  And as for the downstream effective date element of 
his claims, any questions as to the appropriate effective 
date to be assigned are ultimately moot because the Board is 
denying the underlying claims for higher disability ratings.  
See 38 C.F.R. § 20.1102 (discussing the notion of harmless 
error)

The Board acknowledges that the VCAA letters sent to the 
veteran do not meet all of the requirements of Vazquez-
Flores, creating a presumption of prejudice.  In this regard, 
the letters notified him that medical or lay evidence must 
show a worsening or increase in severity of his low back, 
right hip, and right knee disabilities, but did not ask him 
about the effect that such worsening or increase has on his 
employment and daily life.  But this, too, is nonprejudicial 
and therefore harmless error.

In particular, the SOC issued in December 1997 and the SSOCs 
issued in June 1999 and October 2007 properly notified the 
veteran that he may submit evidence concerning the effects 
his disabilities have on his employment and daily life.  
The SOC and SSOCs also explained that higher disability 
ratings could not be assigned based on all applicable rating 
criteria, particularly the revised rating criteria concerning 
the lumbosacral spine.  It is therefore reasonable to 
conclude he understands what is needed to support his 
increased-compensation claims.  So the notice deficiencies 
will not affect the essential fairness of the adjudication.  
Therefore, the presumption of prejudice is rebutted.  
Accordingly, no further development is required regarding the 
duty to notify.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his increased-
compensation claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The RO initially and the AMC, on remand, requested all 
medical records the veteran and his representative identified 
as relevant.  In addition, pursuant to the Board's August 
2004 remand, the AMC requested all records from the Social 
Security Administration (SSA) pertaining to the veteran's 
claim for disability benefits with this other Federal agency.  
In correspondence dated in October 2006, however, SSA 
explained that all of his records had been destroyed.  So 
further attempts to obtain these records would be futile.  
See 38 C.F.R. § 3.159(c)(2) and (3).



The veteran's low back, right hip, and right knee 
disabilities were examined by VA in April 1997, July 1998, 
and October 2003.  Pursuant to the Board's August 2004 
remand, however, he was requested to appear for another 
examination to assess the current severity of these 
disabilities.  The Court has held that when a veteran claims 
that a disability is worse than when originally rated (or 
last examined by VA), and the available evidence is too old 
to adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (where the Court determined the Board 
should have ordered a contemporaneous examination of the 
veteran because a 23-month old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); see, too, Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).  See, as 
well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).

The veteran was notified that his examination was scheduled 
for February 9, 2007, but he failed to appear for it and has 
not provided good cause or other explanation or justification 
for his absence.

VA regulation clearly states that when a claimant, as here, 
without good cause, fails to report for an examination 
scheduled in conjunction with a claim for increased 
compensation benefits, the claim shall be summarily denied.  
See 38 C.F.R. § 3.655(a).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  

Because of the veteran's failure to appear for his scheduled 
VA examination, the Board has the regulatory authority to 
deny each of his increased-compensation claims based solely 
on the express provisions of 38 C.F.R. § 3.655(a).  But since 
the disabilities at issue have been examined by VA on three 
prior occasions, the Board will abjudicate the claims based 
on the evidence already of record.  The only exception is the 
last issue involving entitlement to a disability rating 
higher than 30 percent since March 1, 2008, for status post 
total right knee replacement, as the veteran's right knee has 
not been examined since receiving this surgical prosthesis in 
January 2007.  The Board, therefore, has no choice but to 
deny this claim as a matter of law under the provisions of 
38 C.F.R. § 3.655(a).  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA or the Court.

II.  Degenerative Joint Disease of the Lumbosacral Spine

The record shows the veteran developed degenerative joint 
disease of the lumbosacral spine as a result of his service-
connected right knee disability.  See 38 C.F.R. § 3.310 and 
Allen v. Brown, 7 Vet. App. 439 (1995) (discussing secondary 
service connection for disability that is proximately due to, 
the result of, or chronically aggravated by a service-
connected condition).  

In a November 1995 decision, the RO granted secondary service 
connection and assigned an initial 10 percent rating 
retroactively effective from August 11, 1995.

This appeal originated when the veteran filed a claim for 
increased compensation benefits in February 1997.  The RO 
initially denied his claim in a September 1997 decision, but 
in a subsequent June 1999 decision during the pendency of 
this appeal a local hearing officer at the RO granted a 
higher 20 percent rating for the veteran's low back 
disability, retroactively effective from his February 1997 
claim.  So the issue now on appeal is whether he is entitled 
to an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993) (a veteran is presumed to be seeking the highest 
possible rating unless he expressly indicates otherwise).



Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

At the time he filed his claim for a higher rating, the 
veteran's low back disability was rated under Diagnostic Code 
(DC) 5295, which provides a 20 percent rating for lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion.  A 40 percent rating is assigned for 
severe symptoms with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295.

In addition to lumbosacral strain, limitation of motion of 
the lumbar spine was evaluated under DC 5292, which provides 
a 10 percent rating for slight limitation of motion, a 20 
percent rating for moderate limitation of motion, and a 40 
percent rating for severe limitation of motion of the lumbar 
spine.  See 38 C.F.R. § 4.71a, DC 5292.

The words "slight," "moderate," and "severe" are not 
defined in VA's Rating Schedule.  However, the Rating 
Schedule provides some guidance by listing normal ranges of 
motion of the thoracolumbar spine for VA purposes to be 
90 degrees of forward flexion, 30 degrees of backward 
extension, 30 degrees of lateral flexion, and 30 degrees of 
rotation.  See Schedule for Rating Disabilities effective 
September 26, 2003, Plate V. 68 Fed. Reg. 51,458 
(Aug. 27, 2003).  



Since filing his claim for a higher rating, the criteria for 
rating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased rating for the 
veteran's low back disability is warranted.  As will be 
discussed below, however, only the second amendment pertains 
to his particular low back disability.  See VAOPGCPREC 3-
2000; 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

The first amendment pertaining to intervertebral disc 
syndrome (IVDS), effective as of September 23, 2002, does not 
apply to this case because the veteran's low back disability 
does not include this condition.  The Board places 
significant probative value on the VA examination reports 
dated in April 1997, July 1998, and October 2003, none of 
which makes any reference to neurological findings consistent 
with intervertebral disc syndrome, such as underlying disc 
disease or associated sciatic neuropathy or radiculopathy 
involving the veteran's lower extremities (manifested by 
radiating pain, numbness, etc.).  Therefore, the Board need 
only consider the most recent amendment to the rating 
criteria for the spine.

The most recent amendment, effective September 26, 2003, was 
to The General Rating Formula for Diseases and Injuries of 
the Spine.  These criteria provide a 20 percent rating where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  The next higher rating of 40 percent requires 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating requires unfavorable ankylosis of 
the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5237.



Applying these criteria to the facts of this case, the Board 
finds no basis to assign a rating higher than 20 percent for 
the veteran's low back disability.  The findings from his 
three VA examinations in April 1997, July 1998, and October 
2003 provide highly probative evidence against his claim.  

The reports of these three VA examinations make no reference 
to most of the symptoms required for a higher 40 percent 
rating under DC 5295 - namely, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
or narrowing or irregularity of joint space, or some of the 
foregoing with abnormal mobility on forced motion.  The only 
relevant findings pertaining to the criteria for a 40 percent 
rating were mild to moderate degenerative joint disease 
of the lumbar spine (osteoarthritic changes) with some loss 
of lateral motion.  However, none of the other symptoms 
listed in the criteria for a 40 percent rating are shown.  
For example, marked limitation of forward bending has not 
been evidenced, as the veteran's lumbar spine had forward 
flexion of 60 degrees in April 1997, 50 degrees in July 1998, 
and most recently 70 degrees in October 2003.  In addition, 
none of the VA examination reports makes any reference to a 
positive Goldthwaite's sign, narrowing or irregularity of 
joint space, or abnormal mobility on forced motion.  Hence, 
there is simply no basis to assign a higher 40 percent rating 
under DC 5295.  

The Board also finds that the veteran's low back disability 
is not manifested by severe limitation of motion, as required 
for a 40 percent rating under DC 5292.  The three VA 
examination reports show he had forward flexion between 50 
and 70 degrees, extension between 19 and 40 degrees, left 
lateral flexion between 20 and 40 degrees, right lateral 
flexion between 18 and 35 degrees, right rotation between 25 
and 58 degrees, and left rotation between 20 and 70 degrees.  
Thus, even with consideration of the most severe findings 
from these three reports, his lumbar spine demonstrated at 
most a 40-degree loss of flexion, a 10-degree loss of 
extension, a 10 and 12-degree loss of left and right lateral 
flexion, respectively, and a 5 and 10-degree loss of left and 
right rotation, respectively - thereby maintaining at least 
half of normal flexion and approximately two thirds of full 
extension, lateral flexion, and rotation.  Overall these 
findings reflect only slight, and certainly no more than 
moderate, limitation of motion under DC 5292, which precludes 
assigning a disability rating higher than 20 percent under 
this code.

Moreover, since the veteran's thoracolumbar spine has 
exhibited flexion greater than 30 degrees, with no evidence 
of ankylosis, a disability rating higher than 20 percent also 
is not warranted under The Revised General Rating Formula 
for Diseases and Injuries of the Spine.  See 38 C.F.R. § 
4.71a, DC 5237.  Parenthetically, the Board points out that 
ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].  As the veteran's thoracolumbar spine has motion 
in every direction, albeit not full range of motion, this 
segment of his spine is not immobile and, therefore, by 
definition not ankylosed.

It equally deserves mentioning that, although the veteran 
reported pain on motion, none of the examination reports 
makes any reference to additional limitation of motion due to 
the pain, or of weakness, premature or excess fatigability, 
or incoordination of the spine, thereby precluding a 
disability rating higher than 20 percent under 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  See also DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  As already mentioned, VA attempted to 
schedule the veteran for another VA examination in February 
2007 to determine whether his lumbosacral spine has any 
additional limitation of motion due to pain, weakness, 
fatigability, or incoordination, but unfortunately he failed 
to appear for his examination without offering any 
explanation for his absence.  So as it stands, he has failed 
to establish that he has the required level of additional 
functional impairment of the type contemplated in DeLuca.  
And absent objective clinical evidence of this additional 
impairment, in large part because of his failure to report 
for his scheduled VA compensation examination, the Board 
cannot increase his rating on the basis of the various 
factors (e.g., pain and painful motion, etc.) discussed in 
this precedent decision.  See 38 C.F.R. § 3.655(a).



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating higher than 20 percent for his 
service-connected degenerative joint disease of the 
lumbosacral spine.  And as the preponderance of the evidence 
is against his claim, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal is denied.

III.  Bursitis of the Right Hip

The veteran also developed bursitis in his right trochanteric 
bursa as a result of his service-connected right knee 
disability.  38 C.F.R. § 3.310 and Allen, supra.  
Consequently, in the November 1995 rating decision, the RO 
also granted service connection and assigned a 20 percent 
rating for bursitis in the right hip.

In February 1997, the veteran filed a claim for increased 
compensation benefits.  For the reasons set forth below, 
however, the Board finds that the preponderance of the 
evidence is against his claim, so it, too, must be denied.

The bursitis in the veteran's right hip is rated under DC 
5019.  This code provides that bursitis is to be rated based 
on limitation of motion of the affected part as degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5019.  However, instead of 
applying the applicable rating criteria for limitation of 
motion of the hip or thigh, the RO improperly rated this 
disability under DC 5255, which pertains to malunion of the 
femur.  Since there is no evidence of any fracture or 
malunion of the veteran's right hip joint, the Board will not 
consider DC 5255 in rating his right hip disability.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of DC should be upheld so long as it is 
supported by explanation and evidence).  See also Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any 
change in DC must be specifically explained).



Limitation of motion of the thigh is evaluated under DC 5252, 
which provides a 10 percent rating for limitation of flexion 
of the thigh to 45 degrees, a 20 percent rating for 
limitation of flexion to 30 degrees, a 30 percent rating for 
limitation of flexion to 20 degrees, and a 40 percent rating 
for limitation of flexion to 10 degrees.  See 38 C.F.R. § 
4.71a.  Normal hip flexion is from zero to 125 degrees, and 
normal hip abduction is from zero to 45 degrees.  38 C.F.R. § 
4.71, Plate II (2007).

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a disability rating higher than 20 
percent for the bursitis in the veteran's right hip.  Indeed, 
the record shows this condition has never met the 
requirements for a compensable disability rating under DC 
5252, much less a rating higher than 20 percent.  In this 
regard, the veteran's right hip and thigh had 89 degrees of 
flexion in April 1997, 68 degrees of flexion in July 1998, 
and 115 degrees of flexion in October 2003.  These findings 
do not even meet the criteria for a minimum compensable 
rating under DC 5252.  So it logically follows that a 
disability rating higher than 20 percent is unwarranted, even 
after considering the veteran's complaints of painful motion.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating higher than 20 percent for his 
service-connected bursitis of the right trochanteric bursa.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application, and the appeal is denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3.



IV.  Right Knee Disability

The veteran wants higher ratings for the several components 
of this disability (the arthritis, instability, medial 
meniscectomy, and total knee replacement).

The procedural history of this claim is quite complex.

The veteran was diagnosed with a partially torn medial 
meniscus of the right knee while on active duty in the 
military, which consequently required surgical treatment.  In 
January 1976, he had a medial meniscectomy and a Trillate 
procedure for the torn medial meniscus with subluxation of 
the right patella.  In June 1977, he had an ossiclectomy of 
the right patellar tendon with removal of staple from the 
right knee.  Additional surgeries, arthroscopies in March 
1978 and September 1979, also revealed chondromalacia of the 
patella.  

The veteran was medically discharged from the military in 
January 1980 because of his right knee disability.  And in 
April 1980, the RO granted service connection and assigned an 
initial 20 percent rating for internal derangement of the 
right knee with chondromalacia of the patella.

In February 1997, the veteran filed a claim for increased 
compensation benefits.

In a June 1999 decision, during the pendency of his appeal 
for a higher rating, the RO assigned a combined 30 percent 
disability rating for his right knee disability.  The RO 
arrived at the 30 percent rating by assigning a 10 percent 
rating for arthritis under DC 5010, a separate 10 percent 
rating for instability under DC 5257, and a separate 10 
percent rating for residuals of the medial meniscectomy under 
DC 5259 (for removal of semilunar cartilage).

The authority for providing separate ratings for instability 
under DC 5257 and arthritis under DC 5003-5010 comes from an 
opinion of VA's General Counsel.  See VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997), 62 Fed. Reg. 63604 (1997).  
See also VAOPGCPREC 9-98 (August 14, 1998).

But the Board points out that the RO's assignment of an 
additionally separate 10 percent rating for residuals of the 
medial meniscectomy under DC 5259 constitutes impermissible 
pyramiding.  See 38 C.F.R. § 4.14.  That is to say, 
to the extent the veteran has postoperative residuals of that 
surgery, he receives compensation for them in the ratings 
assigned for his instability under DC 5257 and for his 
arthritis under DC 5003-5010, which in turn refers the rater 
to DCs 5260 and 5261 to evaluate on the basis of the extent 
there is limitation of knee flexion and extension, 
respectively.  Therefore, for the period prior to January 25, 
2007, the Board will only adjudicate the issues involving 
separate disability ratings higher than 10 percent for his 
right knee arthritis and instability.

Unfortunately, the veteran's right knee disability worsened 
to the point that he had to undergo still additional surgery 
in January 2007 for a total right knee replacement.  The RO 
therefore assigned a temporary 100 percent disability rating 
from January 25, 2007, until February 29, 2008.  The 
authority for doing that comes from DC 5055, which provides a 
100 percent disability rating for one year following a knee 
replacement.  38 C.F.R. § 4.71a, DC 5055.  After that one-
year period ended, the RO assigned a 30 percent rating as of 
March 1, 2008.

Based on this procedural history, three issues are currently 
on appeal:  (1) entitlement to a disability rating higher 
than 10 percent for the arthritis prior to January 25, 2007; 
(2) entitlement to a disability rating higher than 10 percent 
for the instability prior to January 25, 2007; and (3) 
entitlement to a disability rating higher than 30 percent 
since March 1, 2008, for status post total right knee 
replacement.

As already pointed out, the issue involving a disability 
rating higher than 10 percent for the residuals of the medial 
meniscectomy prior to January 25, 2007, will not be 
adjudicated since assigning a separate 10 percent rating 
under DC 5259 when, as here, separate ratings already have 
been assigned under DCs 5003-5010 and 5257 constitutes 
impermissible pyramiding.  38 C.F.R. § 4.14.



A.  Arthritis of the Right Knee Prior to January 25, 2007

The arthritis in the veteran's right knee has been rated as 
10-percent disabling under DC 5010.  This Diagnostic Code 
provides that traumatic arthritis, substantiated by X-ray 
findings, is to be evaluated under DC 5003 as degenerative 
arthritis, which in turn indicates the disability will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved, which, here, are DC 5260 for limitation of flexion 
and DC 5261 for limitation of extension.

DC 5260 provides that flexion limited to 15 degrees warrants 
a 30 percent rating; flexion limited to 30 degrees warrants a 
20 percent rating; flexion limited to 45 degrees warrants a 
10 percent rating; and flexion limited to 60 degrees warrants 
a zero percent (noncompensable) rating.  See 38 C.F.R. § 
4.71a, DC 5260.

DC 5261 provides that extension limited to 45 degrees 
warrants a 50 percent rating; extension limited to 30 degrees 
warrants a 40 percent rating; extension limited to 20 degrees 
warrants a 30 percent rating; extension limited to 15 degrees 
warrants a 20 percent rating; extension limited to 10 degrees 
warrants a 10 percent rating; extension limited to 5 degrees 
warrants a zero percent (noncompensable) rating.  See 38 
C.F.R. § 4.71a, DC 5261.

According to VA regulation, normal range of motion for the 
knee is from zero degrees of extension and 140 degrees of 
flexion.  See 38 C.F.R. § 4.71, Plate I.

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against a disability rating higher than 10 percent for the 
arthritis in the veteran's right knee.  In particular, range-
of-motion testing during his three VA examinations provides 
evidence against his claim.  His right knee demonstrated 
motion from zero degrees of extension to 98 degrees of 
flexion in April 1997, from zero degrees of extension to 90 
degrees of flexion in July 1998, and from zero degrees of 
extension to 120 degrees of flexion in October 2003.  

These findings do not even meet the criteria for a 0 percent 
rating under DC 5260 or DC 5261, much less a rating higher 
than 10 percent.  So it appears the RO assigned a 10 percent 
rating, without the veteran having sufficient limitation of 
motion on either extension or flexion of this knee, based on 
his complaints of pain as well as X-ray evidence of arthritis 
in his right knee.  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991) (holding that a painful major joint or group 
of joints affected by degenerative arthritis, where the 
arthritis is established by X-ray, is deemed to be limited 
motion and entitled to a 10 percent rating, even though there 
is no actual limitation of motion).  Since pain was the basis 
for assigning the 10 percent rating for his arthritis, a 
higher disability rating is not warranted under 38 C.F.R. 
§ 4.40, 4.45, 4.59 and DeLuca.

The Board thus concludes that the preponderance of the 
evidence is against a disability rating higher than 10 
percent for the arthritis in the veteran's right knee under 
DC 5003-5010.  In making this determination, the Board also 
notes that separate ratings are not available under DC 5260 
and DC 5261, as his right knee has consistently had full 
extension to zero degrees.  See VAOPGCPREC 9-2004 (September 
17, 2004).  Hence, the appeal is denied.

B.  Instability of the Right Knee Prior to January 25, 2007

The Board also finds no basis to assign a disability rating 
higher than 10 percent for the instability in the veteran's 
right knee under DC 5257.  Under DC 5257, a 10 percent rating 
is assigned for slight impairment of the knee with recurrent 
subluxation and lateral instability, a 20 percent rating is 
assigned for moderate impairment of the knee with recurrent 
subluxation and lateral instability, and a 30 percent rating 
is assigned for severe impairment of the knee with recurrent 
subluxation and lateral instability.  See 38 C.F.R. § 4.71a, 
DC 5257.

The Board has reviewed the three VA examination reports 
earlier discussed, neither of which shows moderate, recurrent 
subluxation or lateral instability in this knee as required 
for a higher 20 percent rating.  For instance, the April 1997 
VA examination report notes there was no objective 
instability in this knee.  


Whereas the July 1998 VA examination report notes the veteran 
wore a brace on this knee - thereby suggesting he at least 
had some instability - but both the McMurray and drawer tests 
were negative for objective clinical confirmation of this.  
And lastly, the October 2003 VA examination report notes 
there was no instability of the anterior or posterior 
cruciate ligaments and no medial or lateral collateral 
ligament instability.  The examiner further indicated the 
veteran's antalgic gait was due to his below-the-left-knee 
amputation.  

In light of these findings, it is apparent the veteran's 
right knee disability is manifested by no more than slight 
instability, which thus precludes a disability rating higher 
than 10 percent under DC 5257.  As such, the Board finds that 
the medical evidence simply does not support his claim for a 
disability rating higher than 10 percent for his service-
connected right knee disability on the basis of instability.  
Because the medical evidence contradicts his contentions made 
throughout the course of this appeal concerning significant 
instability in this knee, including testimony during his May 
1999 hearing, the Board finds that his testimony is not 
credible and, therefore, of little evidentiary weight 
concerning this issue.  See Smith v. Derwinski, 1 Vet. App. 
235, 237 (1991) (determining the credibility of evidence is a 
function for the Board).  

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating higher than10 percent 
for the instability in the veteran's right knee.  And as the 
preponderance of the evidence is against this claim, the 
doctrine of reasonable doubt is not for application, and the 
appeal is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

C.  Status Post Total Right Knee Replacement since March 1, 
2008

As already indicated, the veteran had surgery for a total 
right knee replacement in January 2007.  Consequently, the RO 
assigned a temporary 100 percent disability rating from 
January 25, 2007, until February 29, 2008, under DC 5055, and 
a 30 percent rating from March 1, 2008, onwards.  Therefore, 
the remaining issue on appeal is whether the veteran has been 
entitled to a rating higher than 30 percent since March 1, 
2008.

This remaining component of the veteran's claim must be 
denied as a matter of law based solely on his failure to 
report for his VA compensation examination scheduled for 
February 9, 2007.  VA regulation clearly states that when a 
claimant, as here, without good cause, fails to report for an 
examination scheduled in conjunction with a claim for 
increased compensation benefits, the clam shall be denied.  
See 38 C.F.R. § 3.655(a). Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.

In Olson v. Principi, 3 Vet. App. 480, 483 (1992), the 
veteran failed to report for scheduled examinations.  And in 
that case, the Court reiterated that the duty to assist is 
not always a one-way street, or a blind alley, and that the 
veteran must be prepared to cooperate with VA's efforts to 
provide an adequate medical examination and submit all the 
medical evidence supporting his claim.

Since the veteran failed to appear for his scheduled VA 
examination and offered no explanation for his absence, the 
Board must deny his claim for an increased rating for his 
right knee disability, status post the replacement with the 
prosthesis, since VA has been unable to reassess the severity 
of this disability since his surgery.  The Board was able to 
adjudicate his claims for higher disability ratings for the 
instability and arthritis for the period prior to January 25, 
2007, because his right knee had been examined by VA on three 
separate occasions before that date.  Conversely, his right 
knee has not been examined since his surgery in January 1997.  
And since a VA compensation examination has not been 
performed to properly evaluate this disability, because of 
his failure to cooperate by reporting for his examination, 
his claim must be denied pursuant to the provisions of § 
3.655(a).

As the disposition of this claim is based on the law and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  If the veteran attempts to raise 
a future claim, he must be prepared to meet the requirements 
of 38 C.F.R. § 3.655 by cooperating with VA's efforts to 
provide an adequate medical examination to reassess the 
severity of his disability, postoperative.


ORDER

A disability rating higher than 20 percent for degenerative 
joint disease of the lumbosacral spine is denied.  

A disability rating higher than 20 percent for bursitis of 
the right hip is denied.

A disability rating higher than 10 percent for arthritis of 
the right knee prior to January 25, 2007, is denied. 

A disability rating higher than 10 percent for instability of 
the right knee prior to January 25, 2007, is denied. 

A separate disability rating higher than 10 percent for 
postoperative residuals of a medial meniscectomy of the right 
knee is denied.

A disability rating higher than 30 percent for status post 
total right knee replacement since March 1, 2008, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


